DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Response to Arguments

Claims 1-20 are pending.
Applicant’s arguments in the Remarks filed on 10/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al (US 2013/0086279) in view of Burns et al (US 2018/0019889) and further in view of Chen et al (US 2019/0306762).
Regarding claim 1, Archer discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figure 3), the operations comprising: 
receiving control plane information at a user plane function separate from a control plane function, the user plane function located at an enterprise’s premises, the control plane function located in a communications network core that provides control plane and user plane separation (¶ [0081]-[0087] and ¶ [0121]-[0123]); 
receiving data traffic; determining that the data traffic comprises video data (¶ [0093], ¶ [0096], ¶ [0132] and ¶ [0189]); and 
responsive to the determining that the data traffic comprises video traffic, routing the data traffic to a content center external to the enterprise’s premises (Figure 1; ¶ [0071]-[0072], ¶ [0101], ¶ [0140] and ¶ [0196]).
Archer discloses video traffic or video content comprises user-generated video content (¶ [0071]), but is silent about receiving data traffic generated from within the enterprise’s premises, and silent about the routing avoiding the communications network core.
Burns discloses a hub device 180 located within an enterprise’s premises (Figures 2 and 5A-5B) receives data traffic generated from within the enterprise’s premises and routing the data traffic to a content center external to the enterprise’s premises (Figure 3; ¶ [0057], ¶ [0068], ¶ [0081]-[0085], ¶ [0094]-[0095] and ¶ [0110]-[0114], ¶ [0246]-[0255]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Archer system with the teaching of Burns about receiving data traffic generated from within the enterprise’s premises to be routed within the enterprise’s premises, so to provide enhance system with a capability of receiving and transmitting the in-home generated content signals between in-home devices.
Chen discloses an enhanced system for a gateway in which the gateway routs data traffic to content providers, the routing avoiding the communications network core (¶ [0074]-[0075]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Archer in view of Burn system with the teaching of Chen, so to enhance system with data traffic offloading for the core network in order to reduce backhaul bottleneck.

Regarding claim 2, Archer in view of Burns and further in view of Chen discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the video data comprises streaming video data (taught by Archer; ¶ [0017]-[0022]; taught by Burns; ¶ [0081], ¶ [0092] and ¶ [0097]; and taught by Chen; ¶ [0006] and ¶ [0115]).

Regarding claim 3, Archer in view of Burns and further in view of Chen discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the user plane function is communicatively coupled between a radio access network located on the enterprise’s premises and a service provider’s core network not located on the enterprise’s premises (taught by Archer; Figures 1 and 2A-2B, and ¶ [0081]-[0087]; taught by Burns; Figures 2 and 5-6; ¶ [0057], ¶ [0068], ¶ [0094] and ¶ [0114]-[0118]; and taught by Chen; Figure 3, ¶ [0035]-[0041]).

Regarding claim 4, Archer in view of Burns and further in view of Chen discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the receiving the data traffic comprises receiving the data traffic from a user equipment (UE) communicating with the radio access network (taught by Burns; Figures 2 and 5-6; ¶ [0057], ¶ [0068], ¶ [0094] and ¶ [0114]-[0118]; and taught by Chen; Figure 3).

Regarding claim 5, Archer in view of Burns and further in view of Chen discloses the device as discussed in the rejection of claim 1. The combined system further discloses the routing is performed responsive to a set of rules (taught by Archer; Figure 1, ¶ [0153]-[0155]; and taught by Burns; ¶ [0057]-[0058], ¶ [0138], ¶ [0140]-[0161],  ¶ [0186]-[0199], ¶ [0224]-[0231], ¶ [0255] and ¶ [0259]).

Regarding claim 6, Archer in view of Burns and further in view of Chen discloses the device as discussed in the rejection of claim 5. The combined system further discloses wherein the operations further comprise exposing a user plane function configuration interface inside the enterprise’s premises to allow the set of rules to be specified from within the enterprise’s premises (taught by Archer; ¶ [0081]-[0087] and ¶ [0153]-[0155]; and taught by Burns; ¶ [0057]-[0058], ¶ [0138], ¶ [0140]-[0161],  ¶ [0186]-[0199], ¶ [0224]-[0231], ¶ [0255] and ¶ [0259]).

Regarding claim 7, Archer in view of Burns and further in view of Chen discloses the device as discussed in the rejection of claim 5. The combined system further discloses wherein the operations further comprise exposing a user plane configuration interface outside the enterprise’s premises to allow the set of rules to be specified from outside the enterprise’s premises (taught by Archer; ¶ [0081]-[0087] and ¶ [0153]-[0155]; and taught by Burns; ¶ [0057]-[0058], ¶ [0138], ¶ [0140]-[0161],  ¶ [0186]-[0199], ¶ [0224]-[0231], ¶ [0255] and ¶ [0259]).

Regarding claim 8, Archer in view of Burns and further in view of Chen discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the receiving the data traffic comprises receiving the data traffic from at least one camera (Burns’ Figures 5A-5B).

Regarding claims 9-16, all limitations of claims 9-16 are analyzed and rejected corresponding to claims 1-8 respectively.

Regarding claims 17-20, all limitations of claims 17-20 are analyzed and rejected corresponding to claims 1-2, 5 and 8 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421